DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/13/2022.
Applicant’s election without traverse of Group I, claims 1-16, in the reply filed on 7/13/2022 is acknowledged.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites “outer tube” in line 5 which should read “an outer tube”.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  Claim 6 recites “two flexural element” in lines 1-2 which should read “two flexural elements”.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  Claim 8 recites “a distal end of the cannula hub” in lines 3-4 which should read “the distal end of the cannula hub”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 9-11 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bagaoisan et al. (US 2014/0018732 A1).
Regarding claim 1, Bagaoisan discloses an apparatus (guide system 100; Figs. 1A-1C) for a surgical procedure ([0002]), comprising: a cannula assembly comprising: a cannula hub (hub 103); outer tube (cannula member 102) that extends from a distal end the cannula hub (103; Fig. 1A); and an inner tube (member 101) that extends from the distal end of the cannula hub (103) and is disposed in the outer tube (Fig. 1A), wherein the inner tube (101) has a cannula tip (distal tip 101”) that extends from the outer tube (Fig. 1A) and is retractable into the outer tube (Fig. 1C).
Regarding claim 2, Bagaoisan discloses wherein the cannula assembly further comprises an actuator (hub 104) for extending the outer tube (102) over the cannula tip (101”) of the inner tube (101) such that the cannula tip is retracted into the outer tube (Figs. 1A-1C).
Regarding claim 13, Bagaoisan discloses wherein the cannula tip (101”) is formed from a material comprising silicone (as member 101 which includes tip 101” may be made from silicone; [0113]).
Regarding claims 1 and 9, Bagaoisan discloses an apparatus (guide system 100; Figs. 1A-1C) for a surgical procedure ([0002]), comprising: a cannula assembly comprising: a cannula hub (hub 104); outer tube (cannula member 102) that extends from a distal end the cannula hub (104; Fig. 1A); and an inner tube (member 101) that extends from the distal end of the cannula hub (104) and is disposed in the outer tube (Fig. 1A), wherein the inner tube (101) has a cannula tip (distal tip 101”) that extends from the outer tube (Fig. 1A) and is retractable into the outer tube (Fig. 1C), wherein the cannula hub (104) defines an inner chamber (proximal open end of 104 that receives hub 103), wherein the outer tube (102) is secured to the cannula hub (104) and the inner tube extends through a distal opening in the inner chamber (Fig. 1A) and into a tube guidance (hub 103 including retaining member 107) positioned in the inner chamber (Fig. 1A).
Regarding claim 10, Bagaoisan discloses wherein the tube guidance (103, 107) comprises a channel (lumen in 103) that receives the inner tube (101; Fig. 1A), wherein the channel has an undulating profile (due to the curvature of the retaining member 107) with additional space around the inner tube (open lumen of hub 103) to receive additional portions of the inner tube (Figs. 1A-1C).
Regarding claim 11, Bagaoisan discloses wherein a portion of the inner tube (101) extending into the tube guidance is curved (as tube 101 is curved around retaining member 107; Figs. 1A-1C).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3-4 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bagaoisan et al. (US 2014/0018732 A1) in view of Hickingbotham (US 2002/161398 A1).
Regarding claims 3-4, Bagaoisan discloses the outer tube (102) being slidably disposed on the inner tube (101; Figs. 1A-1C) and that the hub (104) could be designed to have appropriate ergonomics to facilitate one-handed, single operator utilization during its use in completing the maneuvers of advance or retracting longitudinally about the longitudinal axis of the cannula ([0116]) but fails to disclose wherein the cannula assembly further comprise a flexural element coupled at one end to the cannula hub and at another end to the outer tube, a connector piece that interconnects the flexural element and the outer tube and being slidably disposed on the distal end of the cannula hub, wherein the flexural element and the connector piece are for extending the outer tube over the cannula tip of the inner tube.
However, Hickingbotham discloses an apparatus (probe 10; Fig. 1) for use in a surgical procedure (surgery; [0001]), comprising: a cannula assembly comprising: a cannula hub (including sleeve 24 and screw 22); outer tube (tube 16) that extends from a distal end the cannula hub (Fig. 6); and an inner shaft (probe tip 14) that extends from the distal end of the cannula hub (Fig. 6) and is disposed in the outer tube (Fig. 6), wherein the inner shaft has a tip (distal tip 36; Fig. 1) that extends from the outer tube and is retractable into the outer tube (Figs. 4-5), wherein the cannula assembly further comprises an actuator (actuation handle 18) for extending the outer tube (16) over the tip (36) of the inner shaft (14) such that the tip is retracted into the outer tube (Figs. 4-5), wherein the cannula assembly further comprise a flexural element (individual flexible segments of actuation handle 18) coupled at one end (proximal end) to the cannula hub (at 24) and at another end to the outer tube (via front portion 32, sleeve 20, and nose cone 26), the outer tube (16) being slidably disposed on the inner shaft (14), and a connector piece (sleeve 20) that interconnects the flexural element and the outer tube (Fig. 6) and being slidably disposed on the distal end of the cannula hub (as sleeve 20 slides on screw 22; Figs. 4-6), wherein the flexural element and the connector piece (20) are for extending the outer tube over the tip of the inner shaft (Figs. 4-6; [0019]). The handle may be held and actuated in any position (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cannula assembly of Bagaoisan to include the actuation handle with flexural elements as claimed, as taught by Hickingbotham in order to single handedly hold and actuate the outer tube relative to the inner tube in any position.
Regarding claim 6, modified Bagaoisan discloses two of the flexural elements on opposing sides of the cannula hub (as there are multiple flexural segments circumferentially surrounding the handle and sleeve 24; Figs. 4-6 of Hickingbotham).
Regarding claim 7, modified Bagaoisan discloses wherein the cannula hub (24, 22 of Hickingbotham) comprises a stop (distal facing surface of 24) extending from an outer surface of the cannula hub that limits inward flexing of the flexural element (as the distal face of 24 prevents proximal movement of the sleeve 20).
Regarding claim 8, modified Bagaoisan discloses wherein the cannula hub (24, 22) defines an inner chamber (opening at the proximal end of 24, while the opening of Hickingbotham is shown with cap 28, it is noted that the cap and extension 12 are not being modified with Bagaoisan; therefore, the proximal opening of the cannula hub would be open as shown in the hub 103 of Bagaoisan) opening into a proximal opening (proximal open end of hub 103 of Bagaoisan) at a proximal end of the cannula hub, wherein the cannula hub further defines a lumen (lumen through 24, 22) that extends from the inner chamber to a distal end of the cannula hub (Fig. 6), wherein a portion of the inner tube extends into the lumen (as the inner shaft 14 extends into the lumen of 22, 24; thus, the inner tube 101 of Bagaoisan would extend into the lumen of the hub), the inner tube being secured to the cannula hub such that the outer tube can translate longitudinally with respect to the inner tube (Figs. 4-6; [0019] of Hickingbotham).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bagaoisan et al. (US 2014/0018732 A1) in view of Hickingbotham (US 2002/161398 A1), as applied to claim 4 above, and further in view of Overaker et al. (US 2002/0156465 A1).
Regarding claim 5, modified Bagaoisan discloses wherein a first joint (joint between any one of the flexible segments, front portion 32 and sleeve 20) connects the flexural element and the connector piece (20; Figs. 4-6) and a second joint (joint between any other one of the flexible segments, front portion 32 and sleeve 20) connects the flexural element and theApplication No.: 16/9013,865Filed: June 17, 2020Attorney Docket No. PAT058534-US-NP OFFICE ACTION RESPONSEconnector piece (20), but fails to disclose wherein the first joint and the second joint each individually comprise an end connector of the flexural element moveably coupled in a socket of the connector piece.
However, Overaker teaches an actuator (10-1) and a flexural element (arm section 20-1), each flexural element comprising an end connector (22-1) which forms a joint with socket-like surface (20-3) of a connector piece (22; Fig. 3) to allow the flexural element to be moveable relative to the joints when depressed (Figs. 3-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the joints of the flexural element of modified Bagaoisan to comprise an end connector of the flexural element moveably coupled in a socket of the connector piece in light of the teachings of Overaker. One skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded the predictable result of allowing the flexural element to articulate relative to the connector piece.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bagaoisan et al. (US 2014/0018732 A1) in view of Haber et al. (US 5,391,153).
Regarding claim 12, Bagaoisan discloses wherein the cannula tip (101”) is formed from silicon rubber ([0113]) i.e. “soft” and wherein tips may be formed from an atraumatic material having e.g. low durometer silicone ([0121]), but fails to disclose the cannula tip having a durometer value of about 50 A to about 50 D.
However, Haber teaches 50 Durometer silicone rubber is a highly elastic, yet tough material (column 3, lines 17-19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the silicon cannula tip of Bagaoisan to have a durometer valve of about 50 A to about 50 D as taught by Haber in order to provide a highly elastic, yet tough atraumatic material. 

Claim(s) 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bagaoisan et al. (US 2014/0018732 A1) in view of Ebrahimi et al. (US 2020/0178993 A1).
Regarding claim 14, Bagaoisan discloses a system (guide system 100; Figs. 1A-1C) for surgical procedures ([0002]), comprising: a cannula assembly comprising: a cannula hub (hub 103); an outer tube (cannula member 102) that extends from a distal end the cannula hub (103; Fig. 1A); and an inner tube (member 101) that extends from the distal end of the cannula hub (103) and is disposed in the outer tube (Fig. 1A), wherein the inner tube (101) has a cannula tip (distal tip 101”) that extends from the outer tube (Fig. 1A) and is retractable into the outer tube (Fig. 1C).
Bagaoisan fails to disclose a console comprising a housing, a display screen supported by the console, a processor; and a supply line configured to couple the cannula assembly to the console.
However Ebrahimi teaches a system (Fig. 2) comprising a cannula assembly (cannula assembly 160; Fig. 2) having a sensor assembly (190), a console (console 20) comprising a housing (Fig. 1), a display screen (display 24) supported by the console (Fig. 1), a processor (processor 18); and a supply line (line 126) configured to couple the cannula assembly to the console (Fig. 2). The console allows a user to calculate, track, and display the location of at least the distal end of the cannula assembly within the patient ([0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cannula assembly of Bagaoisan to include a sensor at the distal end of the cannula assembly and add the handle assembly of Ebrahimi proximal of the cannula hub of Bagaoisan so as to include a supply line configured to couple the cannula assembly to a console comprising a housing, along with a display screen and processor in light of the teachings of Ebrahimi in order to effectively calculate, track, and display the location of the distal end of the cannula assembly within the patient.
Regarding claims 14 and 16, Bagaoisan discloses an apparatus (guide system 100; Figs. 1A-1C) for a surgical procedure ([0002]), comprising: a cannula assembly comprising: a cannula hub (hub 104); outer tube (cannula member 102) that extends from a distal end the cannula hub (104; Fig. 1A); and an inner tube (member 101) that extends from the distal end of the cannula hub (104) and is disposed in the outer tube (Fig. 1A), wherein the inner tube (101) has a cannula tip (distal tip 101”) that extends from the outer tube (Fig. 1A) and is retractable into the outer tube (Fig. 1C), wherein the cannula hub (104) defines an inner chamber (proximal open end of 104 that receives hub 103), wherein the outer tube (102) is secured to the cannula hub (104) and the inner tube extends through a distal opening in the inner chamber (Fig. 1A) and into a channel (lumen through 103) having an undulating profile (defined by curved surface of retaining member 107) and formed in a tube guidance (hub 103 including retaining member 107) positioned in the inner chamber (Fig. 1A).
Bagaoisan fails to disclose a console comprising a housing, a display screen supported by the console, a processor; and a supply line configured to couple the cannula assembly to the console.
However Ebrahimi teaches a system (Fig. 2) comprising a cannula assembly (cannula assembly 160; Fig. 2) having a sensor assembly (190), a console (console 20) comprising a housing (Fig. 1), a display screen (display 24) supported by the console (Fig. 1), a processor (processor 18); and a supply line (line 126) configured to couple the cannula assembly to the console (Fig. 2). The console allows a user to calculate, track, and display the location of at least the distal end of the cannula assembly within the patient ([0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cannula assembly of Bagaoisan to include a sensor at the distal end of the cannula assembly and add the handle assembly of Ebrahimi proximal of the cannula hub of Bagaoisan so as to include a supply line configured to couple the cannula assembly to a console comprising a housing, along with a display screen and processor in light of the teachings of Ebrahimi in order to effectively calculate, track, and display the location of the distal end of the cannula assembly within the patient.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bagaoisan et al. (US 2014/0018732 A1) in view of Ebrahimi et al. (US 2020/0178993 A1), as applied to claim 14, and further in view of Hickingbotham (US 2002/161398 A1).
Regarding claim 15, Bagaoisan discloses the outer tube (102) being slidably disposed on the inner tube (101; Figs. 1A-1C) and that the hub (104) could be designed to have appropriate ergonomics to facilitate one-handed, single operator utilization during its use in completing the maneuvers of advance or retracting longitudinally about the longitudinal axis of the cannula ([0116]) but fails to disclose wherein the cannula assembly further comprise a flexural element coupled at one end to the cannula hub and at another end to a connector piece slidably disposed on the distal end of the cannula hub and secured to the outer tube.
However, Hickingbotham discloses an apparatus (probe 10; Fig. 1) for use in a surgical procedure (surgery; [0001]), comprising: a cannula assembly comprising: a cannula hub (including sleeve 24 and screw 22); outer tube (tube 16) that extends from a distal end the cannula hub (Fig. 6); and an inner shaft (probe tip 14) that extends from the distal end of the cannula hub (Fig. 6) and is disposed in the outer tube (Fig. 6), wherein the inner shaft has a tip (distal tip 36; Fig. 1) that extends from the outer tube and is retractable into the outer tube (Figs. 4-5), wherein the cannula assembly further comprises a flexural element (individual flexible segments of actuation handle 18) coupled at one end (proximal end) to the cannula hub (at 24) and at another end to the a connector piece (sleeve 20) slidably disposed on the distal end of the cannula hub (as sleeve 20 is slidably disposed on screw 22) and secured to the outer tube (16; Figs. 4-6; [0019]). The handle may be held and actuated in any position (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cannula assembly of Bagaoisan to include the flexural elements as claimed, as taught by Hickingbotham in order to single handedly hold and actuate the outer tube relative to the inner tube in any position.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SIMPSON whose telephone number is (571)270-3865. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH A SIMPSON/Primary Examiner, Art Unit 3771